Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page1lof40 Pageid#: 1774

Exhibit F
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 2of40 Pageid#: 1775

 

Henderson
v

General Revenue Corporation, et al.

30(b)(6)
Mark Verbrugge

July 19, 2019

Henderson v. General Revenue Corporation, et al.

SMITH REPORTING

INDIANA COURT REPORTERS

ATO North High Street, Suite 200, Muncie, Indiana 47305
GO0.700.3066 - 765.284.7836

www.smithreporting.net

 

 

 

 

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 3o0f40 Pageid#: 1776

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

analyst at the USA Group?
1995.
All right. What's your educational
background?
I have a BS in business administration from
Indiana University at Kokomo.
And when did you get that degree?
'87, 1987.
Do you work at that building that I saw up
the highway, Navient? It's a large building.
Right off of 116th and 69. If you saw that
one, yes.
All right. What did you do to prepare for
today's deposition?
I met with the counsel and my
internal-external counsel.
Did you review any documents?
We reviewed documents associated with the
case, yes.
And have you been designated to answer all
the questions in our 30(b) (6) deposition
today?
Yes.

(Whereupon Exhibit A is marked for

identification.)

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 4of40 Pageid#: 1777

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

FURTHER QUESTIONS BY MR. FISHWICK:

Q.

I'll show you what's about to be marked by
the court reporter as Exhibit A and ask you,
have you seen that document before?

I have.

Do you know when you first saw it?
Yesterday.

That was the first time you'd seen it?

Yeah. I believe that's the first time I saw
it, yes.

All right. And was the first time that you
started looking for documents to answer these
questions yesterday?

MS. SIMONETTI: This witness wasn't
involved in gathering documents. That was
handled through in-house counsel.

Can you rephrase the question?

MR. FISHWICK: Could you play that
question back.

THE COURT REPORTER: "And was the first
time that you started looking for documents
to answer these questions yesterday?"

MS. SIMONETTI: The witness wasn't
involved in gathering documents for the case.

It was sent to in-house counsel.

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 5of40 Pageid#: 1778

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

10

FURTHER QUESTIONS BY MR. FISHWICK:

Q.

A.

You can go ahead and answer the question.
I did not gather documents.
Was the first time that you looked at
documents yesterday?
Yes.
So your -- was your entire preparation for
today's deposition done yesterday?
Yes.
I draw your attention to Question 1 of the
30(b) (6) notice. So we're just going to go
through this in chronological order today.
So we'll start at No. 1. What's your answer
to the question?

MS. SIMONETTI: What's the question?
That is completely improper, and it's
actually absurd. So what's the question,

John?

FURTHER QUESTIONS BY MR. FISHWICK:

Go ahead. You can answer.

I don't know what the question is.

Okay. Do you have any -- have you studied
No. 1, and do you have a response to the
administration, organizational, and

Management structure of NPM from June 22 to

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 6of40 Pageid#: 1779

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

15
To the best of my knowledge, I believe he's

part of Navient Solutions, LLC.
That's who he works for?

To the best of my knowledge, yes.
That's his employer?

MS. SIMONETTI: This is irrelevant.

Go ahead and answer the question again.
Yeah. To the best of my knowledge, that's
who he works for.

MR. FISHWICK: I don't think you can be
in here. You're not a party to this case.

MR. SHELDON: I represent them.

MS. SIMONETTI: Yeah, he can. He's
in-house counsel representing NPM.

MR. FISHWICK: He says, though, you work
for Navient Solutions.

MR. SHELDON: That's who I'm employed by,
but I represent this entity.

MR. FISHWICK: You're their corporate
counsel?

MR. SHELDON: Yes.

MS. SIMONETTI: Uh-huh.

MR. FISHWICK: How can you be their
in-house corporate counsel if you don't work

for them?

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 7of40 Pageid#: 1780

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

27
Portfolio Management.

Are there any policies on which ones are
forwarded to Navient Portfolio Management?

If there is an actionable item required to be
taken on an account that requires involvement
of NPM, that would be required to be
forwarded to Navient Portfolio Management.
And is there documentation of that
requirement?

I don't think there's a specific policy that
says, "actionable events." We have training
manuals for all our vendors that discuss what
needs to be sent and what doesn't need to be
sent.

And does NPM prepare those training manuals?
NPM does produce training manuals or training
documentation, yes.

And so would those training manuals have

had -- they have in there that if it's an
actionable item, that it should be forwarded
to NPM?

Yes.

And were there training manuals in place for
Mr. Henderson's account?

Yes.

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 8 of 40 Pageid#: 1781

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

28
And it would have been -- and there would

have been -- those manuals would have given
instruction to people about how to handle his
account?

MS. SIMONETTI: That's ambiguous.

Go ahead.
That's not what I'm saying, no. There are
training documents that inform agencies to
forward requests. For example, if a borrower
requests of General Revenue that they require
a statement of account, that request would
come to -- from General Revenue or any agency
to Navient Portfolio Management to provide
statement of account on behalf of the
borrower.
And so the General Revenue employee would
know from the training manual that they were
supposed to forward that document to NPM?
There's no other way to fulfill the request.
GRC cannot produce the statement of accounts
off their system.
So, but just in answer to my question, the
GRC employee would know from the training
manual that they're supposed to forward it to

NPM?

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 9of40 Pageid#: 1782

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

 

29
Yes.

And did that happen in this case with

Mr. Henderson's case?

Yes.

So, but -- and so when the GRC employee
forwarded it to NPM, they were doing that
because of the training they'd received
pursuant to this training manual?

I can't answer your question like that, no.
All right. Why not?

I have no idea what the person that received
the request for statement of account's
intentions were. In order to fill

Mr. Henderson's request for an SOA, the only
way to fulfill the request would be to
forward it to Navient Portfolio Management.
But did that GRC employee -- how's the
training take place? Do they -- is it a
PowerPoint? Is it a document they have to
read? How does that take place?

We have a documented training manual that
outlines where to send those types of
requests.

And how does the -- for example, in this

case, how does the GRC employee receive that

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 100f 40 Pageid#: 1783

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

30
1 training?
2/A. We provide the agency the training manual. I
3 don't know -- I can't speak to their training
4 processes.
5] Q. So you give, in this case, GRC a training
6 manual for them to teach their employees?
7 )A. Specific to the touch points between their
8 agency and Navient Portfolio Management, yes.
9|Q. And do you require documentation that the
10 employees, in this case, of GRC have received
il the training?
12 | A. No.
13 / Q. How big is the manual?
14/A. That's hard to answer for this reason. We
15 have many clients, all with different
16 requirements. Specific to the FFELP student
17 loans, Mr. Henderson, it's probably only
18 about 10 pages long.
19] Q. All right. Are there any other training
20 Manuals that would be relevant to
21 Mr. Henderson's case?
22 |A. No.
23 MR. FISHWICK: Lisa, have you produced
24 that training manual?
25 MS. SIMONETTI: No. I see no relevance

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 11of40 Pageid#: 1784

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

31
1 to it whatsoever.
2 (Whereupon Exhibit No. 2 is marked for
3 identification.)
4 | FURTHER QUESTIONS BY MR. FISHWICK:
5 | Q. I'll show you what's been marked as Exhibit 2
6 and ask you to identify what that document
7 is.
8] A. It appears to be a letter written by
9 Mr. Henderson and submitted to General
10 Revenue.
11] Q. Have you seen it before?
12 ])A. I can't say that I've seen this specific
13 letter, no.
14 /Q. Would NPM have received notice of this
15 letter?
16 /A. I don't know.
17 /Q. Have you checked to see if NPM did receive
18 notice of this letter?
19 | A. I have not.
20 / Q. Are there any policies, procedures, or
21 training manuals of NPM that would cover this
22 letter?
23 MS. SIMONETTI: That's vague.
24 Do you understand the question?
25 THE WITNESS: I do not.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 12o0f40 Pageid#: 1785

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

34

1|A. Correct.

2 (Whereupon Exhibit No. 3 is marked for
3 identification.)

4 | FURTHER QUESTIONS BY MR. FISHWICK:

5] Q. I show you what's been marked as Exhibit 3.
6 Have you seen this document before?

7 | A. I did see this document.

8] Q. And did you see it yesterday?

9/A. That is correct.

10 | Q. And what is this document?

11]/A. Again, written correspondence from

12 Mr. Henderson to General Revenue Corporation.
13 |] Q. And would NPM have received notice of this?
14 Or did NPM receive notice of this?

15 ]A. I don't know.

16 /Q. As part of your preparation for today's

17 deposition, did you research as to whether
18 NPM received notice of Exhibit 3?

19 | A. I have not.
20] Q. Are there any policies, procedures, or
21 training manuals that would affect whether
22 NPM received notice of Exhibit 3?

23 /A. Yes.

24 /Q. And what are those?

25 /A, The same as we've discussed.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 13 0f 40 Pageid#: 1786

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

35

1] Q. The training manual?

2/A. Correct.

3 /Q. If this -- if Exhibit 3 had been forwarded to
4 NPM, which team would have handled that?

5 | A. This team it would have gone to, I call it

6 our customer care center. We refer to inside
7 as Post-Claims Assistance.

8] Q. Okay. I think we discussed that.

9/A. That's what I call -- like what I'11 call my
10 customer care team.

11] Q. And what is the customer care team?

12 | A. Led by Jim Trout. It was discussed earlier
13 when we went through the individual teams
14 within Navient Portfolio Management. The

15 customer care team receives borrower

16 correspondence, fulfills requests for

17 borrower correspondence. They're an inbound
18 call center specific to for any borrower that
19 has questions on their account, they can call
20 Post-Claims Assistance to obtain answers on
21 their outstanding questions.
22) Q. Did Mr. Henderson ever call in to the
23 customer care?

24 | A. Not that I'm aware of.

25] Q. Did you investigate whether he had?

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 14o0f40 Pageid#: 1787

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

36

1/A. I have not.

2/Q. Did you speak to anybody at the customer care
3 team before to prepare for today's

4 deposition?

5 | A. No.

6|Q. If someone calls in to the -- if

7 Mr. Henderson had called in to the customer

8 care, would there be a recording of that?

9) A. Should be a record of the call, correct.

10] Q. Has anybody at NPM done a search to see if

11 there are any calls?

12 /A. Not that I'm aware of.
13 MS. SIMONETTI: In-house counsel looked
14 for call recordings. There weren't any,
15 John.

16 | FURTHER QUESTIONS BY MR. FISHWICK:

17 |} Q. And how did in-house counsel search for

18 Mr. Henderson's calls?

19 | A. I can't speak to how they searched for their
20 calls.

21/Q. Did he consult with you when he did it?

22 |A. Did he --

23 /Q. Did in-house counsel consult with you when he
24 did the search?

25 /A. If memory's correct, in-house counsel sent a

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 15o0f40 Pageid#: 1788

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

37

1 request for documentation on the account. I
2 can't speak to if that was part of it.

3 | Q. Do you know when that was sent?

4),A. No.

5/Q. And would this have been Mr. Sheldon?

6/A. I can't recall who sent the request.

7 | Q. Are there other in-house counsel?

8 | A. There -~- there are other in-house counsel,

9 yes.

10 | Q. And do they work for Navient Solutions as

11 well?

12) A. I can't speak to that. I don't know.

13 | Q. Well, your counsel said that in-house counsel
14 searched for any recordings from

15 Mr. Henderson. What's your knowledge of

16 that?

17 | A. I didn't -- I didn't -- I can't answer that
18 question.

19 | Q. All right. So you didn't do any independent
20 investigation to prepare for today to answer
21 that question?
22 | A. No.
23 | Q. Okay.
24 (Whereupon Exhibit No. 4 is marked for
25 identification.)

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 16 of 40 Pageid#: 1789

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

58
1 | FURTHER QUESTIONS BY MR. FISHWICK: ,
2] Q. The 30(b) (6) notice.
3) A. Repeat, please.
4|Q. Turn to the top of page 3. Have you done an
5 investigation into phone calls made by
6 GRC/Pioneer following the February 28, 2017,
7 as part of their collection efforts of the
8 alleged Henderson debt?
9] A. I have not.
10 / Q. For No. 4 on the notice, have you done an
11 investigation between communications between
12 NPM, USAF, GRC, Navient, and Pioneer
13 regarding Mr. Henderson's alleged debt?
14/A. No.
15/Q. Have you done any investigation under No. 4
16 concerning how the principal, interest, and
17 fees were calculated?
18] A. No.
19 /Q. Have you done any investigation into any
20 calculation methods or explanation of
21 calculations?
22 |A. No.
23 | Q. Turning to No. 5. Who was Zenith Bank?
24/ A. I have no idea.
25 | Q. Have you done any investigation in

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 17of40 Pageid#: 1790

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

59
1 preparation for today to determine that?
2/A. No.
3 | Q. Have you done any investigation between the
4 relationship between NPM and Zenith Bank?
5 | A, No.
6 MS. SIMONETTI: Calls for speculation.
7 Also lacks foundation.
8 | FURTHER QUESTIONS BY MR. FISHWICK:
9)/Q. Have you done any investigation into the
10 relationship between NPM and Zenith Bank as
11 relates to the servicing and/or collection of
12 Henderson's alleged loan or debt?
13 MS. SIMONETTI: Lacks foundation.
14]A. No.
15] Q. Turning to No. 6. Where are the documents as
16 relates to Mr. Henderson stored?
17 |) A. Clarify the question.
18/Q. Have you done any investigation as to where
19 the documents as relates to Mr. Henderson's
20 alleged student loan debt are stored?
21/A. No, I haven't done any investigation as to
22 where the documents specific to
23 Mr. Henderson's case are stored.
24/Q. Do you have any general knowledge about where
25 they would be stored?

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 18o0f40 Pageid#: 1791

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

60
1] A. There is an imaging system that documents,
2 upon receipt, are stored in.
3] Q. And what is that called?
4 )A. ECS.
5 | Q. And what is ECS? How does it work?
6 | A, I have no idea how the imaging system works
7 other than documents are scanned and stored
8 within the ECS system.
9/Q. All right.
10 | A. And categorized with account information so
11 we can pull specific to borrowers.
12) Q. Are there -- is there a -- in the ECS system,
13 is there a file for Mr. Henderson?
14/A. I have not investigated if there is a file
15 for Mr. Henderson in ECS.
16/Q. And do you know how, if there is a file,
17 like, would it be by account number that you
18 can search it?
19 | A. You can search by account number.
20 | Q. Can you search by name?
21] A. I'm not aware in the ECS system if you can
22 search by name.
23 |] Q. All right. And so who has access to the ECS
24 system?
25 |] A, NPM employees.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 19 of 40 Pageid#: 1792

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

64

1|A. Correct.

2|Q. Would there be any hard copy anywhere?

3 )A. With -- within Navient Portfolio Management?
4|Q. Or from anybody.

5 |) A. I can't speak for anybody.

6 |] Q. Does -- how about within NPM?

7) A. It would be in the ECS system.

8] Q. Period?

9|A. Correct.

10] Q. Turning to No. 8, Question No. 8. Are you

11 aware of any calculations performed by NPM as
12 to alleged amounts of principal, interest, or
13 fees owed by Henderson in which NPM, GRC, and
14 Pioneer have attempted to collect?
15 /A. I apologize, but I'm going to have you read
16 that back.
17) Q. Are you aware of any calculations performed
18 by NPM as to alleged amounts of principal,

19 interest, or fees owed by Henderson in which
20 NPM, GRC, and Pioneer have attempted to
21 collect?
22 A. I am not.
23 /Q. Did you do any investigation into that prior
24 to today's deposition?

25 /A. No.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 20o0f 40 Pageid#: 1793

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

65
1] 0. How long did you meet with counsel yesterday?
2|A. Two hours.
3] Q. And was that the extent of your entire
4 preparation for today, that two-hour meeting?
5 |] A. Correct.
6 | Q. And was your meeting with counsel with both
7 Ms. Salmonetti and Mr. Sheldon?
8 MS. SIMONETTI: Simonetti.

9 | FURTHER QUESTIONS BY MR. FISHWICK:

10 |] Q. Simonetti.

11 | A. Yes.

12 (Whereupon Exhibit No. 7 is marked for
13 identification.)

14 | FURTHER QUESTIONS BY MR. FISHWICK:

15 ]Q. I'll show you what's been marked as Exhibit

16 7.  .I'll show you what's been marked as

17 Exhibit 7 and ask you if you've seen that

18 before.

19 | A. Yeah. I saw it earlier today. I think it's
20 this same letter.

21] Q. But other than in the deposition, you hadn't
22 seen it before today?

23 | A. I reviewed documents yesterday that I'm not

24 sure if I saw the one dated February 28. I

25 think I stated that earlier. So I don't

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 21 0f40 Pageid#: 1794

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

66
1 believe so. I don't recall seeing this
2 specific letter.
31Q. Now, would this be what you testified to
4 earlier, that the training manual would cover
5 the NPM response to this?
6/A. The NPM training document would inform the
7 agency upon such a request to send it to
8 Navient Portfolio Management to fulfill.
9] Q. And what does the training say about, like,
10 how promptly that should happen?
11/A. I don't believe the training manual speaks to
12 the promptness.
13 | Q. Okay. Again, you don't know when NPM got
14 this?
15 | A. No.
16 | Q. And does NPM actually get the letter? Does
17 the policy provide that it gets the actual
18 letter from the person who owes the money?
19/ A. I don't know if the policy states that we
20 need to obtain the actual letter.
21] Q. All right. Do you know if you got this
22 actual letter in the NPM system?
23) A. I do not.
24 /Q. Are there -- other than the training manual,
25 are there any other policies or procedures of

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 22 of 40 Pageid#: 1795

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

68

1 | FURTHER QUESTIONS BY MR. FISHWICK:

2/Q. I show you what's been marked as Exhibit 8.

3 Is this the one that you think you've seen

4 before?

5 |A. I know I saw it earlier today, again, so.

6 | Q. And the same answer? The training manual

7 would have covered it for the agency as to

8 for them to notify NPM that they needed to --
9 that they needed to respond to this?

10 | A. Correct.

11] Q. And the response was the -- we've seen
12 earlier in the deposition, that's what was

13 triggered as the response?
14 ],A. I -- can you --
15 | Q. Let me just get the exhibit number.

16 And I show you what was previously marked
17 as Exhibit 4. Would that have been the

18 response?

19 | A. Had NPM received a request to produce a
20 statement of account, that would have been
21 the response, correct. And I assume that

22 that is the response based upon the
23 production of said document.

24/Q. But you haven't gone to check to see if they
25 did receive this request within the software?

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 23 0f 40 Pageid#: 1796

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

69
1/A. Correct. I have not.
2) Q. Okay. Turn to No. 10. What is the process
3 in place when a borrower or debtor asks for a
4 verification?
5 MS. SIMONETTI: Can you read that back.
6 Is that question directed to NPM or --
7 MR. FISHWICK: Yes. It's No. 10.
8 MS. SIMONETTI: Are you asking about
9 NPM's process?
10 Can you read that back.
11 THE COURT REPORTER: "What is the process
12 in place when a borrower or debtor asks for a
13 verification?"
14 MS. SIMONETTI: I think that's vague.
15 But go ahead.
16 | A. A borrower requesting validation of debt
17 will -- the SOA will be produced and sent.
18 /Q. And that's -- and so that comes in through
19 Eagle, and then the notation is made by an
20 NPM employee when the -- when it issues its
21 statement?
22 /A. The question you ask is confusing. The
23 agencies, when they receive a request for
24 debt validation, they send a request for an
25 SOA to Navient Portfolio Management. Navient

 

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 24o0f 40 Pageid#: 1797

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

70
1 Portfolio Management fulfills the request of
2 the SOA.
3/0. And the data for that SOA comes from Eagle?
4/A. That is correct.
5] Q. It's generated by the Eagle software program?
6] A. It's generated -- yes.
7 (Whereupon Exhibit No. 9 is marked for
8 identification.)

9 | FURTHER QUESTIONS BY MR. FISHWICK:

10 | Q. I show you what's been marked as Exhibit 9.

11 Have you seen this document before?

12, A. I have.

13 | Q. And what is that document?

14]/A. It's an agreement for collection services of
15 defaulted student loans owned by United

16 Student Aid Funds between Navient Portfolio

17 Management, LLC and Pioneer Credit Recovery,
18 Inc.

19 | Q. In the second paragraph on the first page of
20 that agreement, it says that Navient, the

21 first line there, "desires to utilize

22 contractor debt collection services." What

23 are those?

24/|A. I don't know how other to say it other than,
25 you know, we contract with collection

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 25o0f 40 Pageid#: 1798

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

72
1 The document we talked about earlier, and it
2 also talks about a Compliance/Portfolio
3 Management Audit Guide, which is really one
4 document in and of itself.
51Q. So what is the Navient Portfolio Management
6 Compliance Guide?
7 )A. It's a document that ensures -- well, informs
8 agencies -- informs agencies how -- it's
9 really just a document to ensure agencies are
10 maintaining compliance with state and federal
11 regulations.
12 | Q. All right.
13 MR. FISHWICK: And has that been produced
14 in this case?
15 MS. SIMONETTI: I don't believe so. It's
16 not a document that belongs to NPM, the
17 company NPM, so I don't believe so.
18 | FURTHER QUESTIONS BY MR. FISHWICK:
19/Q. Who does that document belong to? It's
20 called the Navient Portfolio Management
21 Compliance Guide.
22) A. The compliance guide is owned by a compliance
23 arm of Navient Solutions, LLC.
24 /Q. And who is that? Is it Navient Solutions
25 that owns this or is it --

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 26 of 40 Pageid#: 1799

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

73
1/A. They are the ones that are responsible for
2 producing the compliance guide, correct.
31Q. And what do you mean, responsible for
4 producing?
5 /A. Drafting, updating, revising the compliance
6 guide.
7 | Q. Does Navient Portfolio Management Compliance
8 Guide, does NPM have a copy of that?
9|A. Yes.
10] Q. You have it within your company's records?
11 | A. Yes.
12 | Q. And where is it?
13 | A. On a shared drive.
14/Q. And is that within one of the software
15 programs or just a shared drive for
16 employees?
17 | A. Just a shared drive for employees.
18] Q. All right. And so it's a -- it's something
19 for your employees to follow?
20] A. It more so provides guidance, guidelines,
21 guidelines to the agencies to follow.
22 | Q. I see. So it tells your employees what to
23 tell the agencies to do?
24 / A. Repeat your question, please.
25 MR. FISHWICK: Go ahead.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 27 of 40 Pageid#: 1800

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

76

1 Mr. Henderson?

2|)A. Can you please -- can you either read it back
3 or repeat your question?

4 THE COURT REPORTER: "Is there anything

5 in this Navient Portfolio Management

6 Compliance Guide that would have affected how
7 the agencies interacted with Mr. Henderson?"
8 | A. Yeah.

9/Q. What are those?

10 | A. I can't -- I don't know the audit guide

11 compliance guide by heart. Like I just told
12 you, if the federal regs allow a borrower to
13 be contacted five times a day, if the Navient
14 compliance guide says we can only contact you
15 three times a day, that would have affected
16 the way the agency communicated with the

17 borrower.

18] Q. But you didn't look at those documents in

19 preparation for today's --
20) A. I did not.
21) Q. -- deposition? Okay. But it is one

22 document?

23 | A. It is one document.

24 /Q. Turn to page 7, please.

25 /A. All right.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 28 of 40 Pageid#: 1801

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

84

1 don't understand the question.

2/Q. In preparation for today, did you do an

3 investigation into the question that's

4 outlined in No. 14?

5 | A. I don't really see a question in No. 14.

6] Q. Okay. Does NPM contend that the collection
7 efforts as relates to Mr. Henderson did not
8 follow its usual practice?

9 THE WITNESS: Can you please -- can you
10 repeat that one back?

11 THE COURT REPORTER: "Does NPM contend
12 that the collection efforts as relates to

13 Mr. Henderson did not follow its usual
14 practice?"

15 |A. I'm not contending -- NPM is not contending.
16] Q. NPM is not, you said? Is NPM saying it

17 followed its usual practice with
18 Mr. Henderson?

19 | A. As far as I'm aware, NPM followed its normal
20 practice, yes.
21] Q. Did you do an investigation of that --
22 /A. No.
23 |Q. -- in preparation for today's deposition?
24 | A. No.

25 |] Q. How does -- turn to No. 15. How does -- when

 

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 29 of 40 Pageid#: 1802

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

88

1 refunds?

2 MS. SIMONETTI: Lacks foundation.

3 Go ahead and answer it if you can.

4)A. Navient Portfolio Management's role with

5 regards to borrower's tax refunds is limited.
6 The federal regulations dictate what taxes

7 can be offset, and the government Department
8 of Education sends a file to the guarantor,

9 in this case Great Lakes, that says a

10 borrower's account has been certified or

11 decertified for federal or state offset.
12 When the guarantor informs us that an

13 account has been certified, that feeds to our
14 system. It triggers that the account has
15 been certified for offset per the government,
16 and if indeed the borrower files taxes and
17 doesn't take the appropriate steps to become
18 decertified, their taxes will be intercepted
19 and sent to the guarantor and subsequently
20 then sent to us to update the system, and us,
21 we'll send it then to the agency to let them
22 know that the taxes were offset.
23 | Q. And so, in Mr. Henderson's case, did the
24 guarantor notify NPM?
25 | A. I didn't look into whether the account was

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 300f 40 Pageid#: 1803

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

89

1 ever certified.

2|Q. So, in preparation for today, you did not

3 look into whether Mr. Henderson's account was

4 certified for an administrative set-off for

5 taxes?

6|A. I did not.

7 | Q. If that had been done, what part of the

8 software programs are involved in that?

9] A, The guarantor would be notified first. They
10 would send a feed, a status update. I don't
11 know the exact status. But that status would
12 then indicate on Eagle that the account has
13 been certified. And if a payment came in, it
14 would be marked as IRS as to an IRS payment.
15 | Q. All right.

16/A. Which is directly from the government as

17 well.

18 | Q. All right. And so that documentation, if

19 existed for Mr. Henderson, would be in Eagle?
20 | A. Yes.

21/0. But, again, you didn't look at that in

22 preparation for today?

23 /A. No, sir.

24 | Q. Why was Mr. Henderson's account removed from
25 GRC and placed with Pioneer?

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 31o0f40 Pageid#: 1804

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

90

1 | A. I didn't investigate as to why the account

2 was recalled and placed to Pioneer, so my

3 response would be purely speculative.

4]Q. Okay. And if you had done that work before

5 this deposition, where would you have gone?

6| A. On the Eagle system.

7 | Q. Since June 22 of 2016, who were the

8 subordinate servicers NPM has contracted

9 with?
10] A. Like, I couldn't name them off the top of my
11 head.

12 | Q. So, again, in preparation for today, you did
13 not do any investigation into Question No. 18
14 on the deposition notice?
15 |A. No, I did not.
16 | Q. Besides Eagle, what other shared
17 software/information systems exist between
18 NPM and its agencies?
19 | A. Specific to the FFELP business, the federally
20 funded student loans?
21 | Q. Yeah.
22 |)A. Eagle is the only system that we use. I
23 mean, we talked about storage of
24 documentations earlier that's on an ECS, but
25 that's not with third-party vendors. So the

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 32 of 40 Pageid#: 1805

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

96
1 and the board.
2/Q. And who's on the board?
3 /A. I have no idea.
4/Q. Did you investigate that in preparation for
5 today's deposition?
6)A. I did not.
7 | Q. Besides Mr. Remondi as president, did you
8 investigate who the officers were of -- other
9 officers were of Navient Corp.?
10], A. No.
11] Q. And did you investigate who any of the board
12 of directors were of November Corp.?
13 | A. No.
14 | Q. And did you do that investigation from -- for
15 June of 2016 to the present?
16] A. I did no investigation.
17 | Q. All right. What is the state of
18 incorporation of NPM?
19] A. Can you repeat that, please.
20 | Q. Yeah. What state is NPM incorporated in?
21 MS. SIMONETTI: It's an LLC. We talked
22 about this earlier.
23 | A. Yeah.
24 |Q. All right. What state is it incorporated in
25 or what state is it -- is it registered in?

 

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 33 0f 40 Pageid#: 1806

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

97
il MS. SIMONETTI: For what purpose? That's
2 vague.
3 | FURTHER QUESTIONS BY MR. FISHWICK:
4/Q. What state is it incorporated in?
5 | A. Honestly, I don't know.
6] Q. Did you do any investigation into that in
7 preparation for today?
8 | A. I did not.
9/Q. What state is Navient Corporation
10 incorporated in?
11] A. I didn't investigate that either.
12 /Q. All right. How, then, is a -- how is an LLC
13 a subsidiary of -- how is Navient, NPM, a
14 subsidiary of Navient Corp.?
15 /A. I would say it's an affiliate of Navient
16 Corp.
17 |] Q. And what does that mean?
18 | A. It's one of the companies underneath the
19 Navient Corp. umbrella. There are -- Navient
20 Solutions, LLC is the servicing arm
21 underneath Navient Corp. Portfolio
22 Management, LLC is an affiliate underneath
23 the umbrella of Navient Corp., the holding
24 company.
25 /Q. What are other affiliates?

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 34o0f 40 Pageid#: 1807

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

101
1 mean?
2/A. Yeah. When borrowers need assistance with
3 their account, pre-default, delinquency, if
4 they need a forbearance, a deferment, there's
5 call centers available. There's help
6 available. That's what those people do.
7 They provide direction to these borrowers to
8 keep them in repayment, answer their
9 questions, and service their loans, like
10 anybody that has a mortgage or a car loan it
11 has questions on to try to prevent them from
12 defaulting and keeping them in repayment.
13 |] Q. Take a look at Question 21 in the Notice of
14 Deposition.
15 | A. All right.
16 | Q. In preparation for today, did you identify
17 what accounts those were?
18 | A. No.
19 / Q. So you don't know what those accounts are?
20 /A. I do not.
21/Q. So you can't answer the question for 21
22 because you don't even know which accounts
23 those are?
24 /A. That is correct.
25 MS. SIMONETTI: Lacks foundation, too.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 35 of 40 Pageid#: 1808

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

102
1 MR. FISHWICK: Pardon?

2 MS. SIMONETTI: Lacks foundation.

3 | FURTHER QUESTIONS BY MR. FISHWICK:

4/Q. And since you don't know what accounts these
5 are, you cannot provide an answer today of

6 who assigned or created these accounts?

7 MS. SIMONETTI: Lacks foundation.

8 Go ahead.

9 |A. I cannot, no.

10 (Whereupon Exhibit No. 12 is marked for
11 identification.)

12 | FURTHER QUESTIONS BY MR. FISHWICK:

13 | Q. I show you what's been marked as Exhibit 12,
14 and I'll ask you if you've seen that before.
15 /A. Again, I think this is the same document we
16 may have reviewed earlier today. I may have
17 seen it yesterday, but I don't know if I --
18 you know, that's where I'm at. I've seena
19 lot of documents today.

20/Q. Did other residents of Virginia receive this
21 same document?

22 MS. SIMONETTI: You mean the same form of
23 document?

24 MR. FISHWICK: Yes. I agree with that
25 objection.

 

 

SMITH REPORTING
www.smithreporting.net

 
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 36 of 40 Pageid#: 1809

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

128

1 to it since this was sent to Mr. Henderson?
2)A. There's been changes to this letter since

3 November 25 of '16, that is correct.

4/Q. All right. In preparation for today, have

5 you identified the identities and numbers of
6 individuals in Virginia who received Exhibit
7 14 from June 22, 2016, to the present?

8 | A. There was a request that, I believe, came

9 from Matt to identify that population. I

10 engaged our IT department to, lack of a

11 better, I guess, scan the Eagle system for
12 letters that were sent to borrowers in the
13 State of Virginia.

14 | Q. And do you have the names of those people?
15 |A. The names could be produced. I know there
16 was a count produced, but I'm sure the names
17 could be attached to those, yes.

18 | Q. And do you have those names today? Have you
19 brought those names with you today?
20 /A. I have not brought those names with me today.
21/Q. Did you do any research on those names prior
22 to today?
23 /A. I did not.
24 /Q. Have you reviewed any of the interrogatory
25 answers in this case that identify the

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 37 of 40 Pageid#: 1810

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

156

1 three different numbers on there.

2/Q. All right. And then the entry below that, it
3 says, "12/27/16 invoice." What does that

4 mean?

5 |A. "12/27/16 DZ-DE invoice." I don't know what
6 that code means. I don't.

7|Q. All right. You didn't look at that ahead of
8 time?

9]A. I did not look at that ahead of time, and,

10 quite frankly, I look at very few transaction
11 level detail histories.
12 | Q. Okay. And you didn't look at that in
13 preparation for today?
14]A. No, I did not.
15 (Whereupon Exhibit No. 19 is marked for
16 identification.)

17 | FURTHER QUESTIONS BY MR. FISHWICK:

18] Q. I show you what's been marked as Exhibit 19
19 and ask you to identify that.

20 |A. These are what appear to be collection notes
21 from General Revenue Corporation.

22/Q. And do you know how they came into NPM's

23 possession?

24 /A. They would have had to have been requested
25 from NPM.

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 38 of 40

10

11

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

Pageid#: 1811

 

 

identification. )

FURTHER QUESTIONS BY MR. FISHWICK:

Q.

I show you what's been marked as Exhibit 21.
What is that document?
They appear to be collection notes from one
of our vendors, but it doesn't specify the
vendor or collection agency.
So you don't know who gave this to you?
No, I do not. I assume that it was either
General Revenue or Pioneer, and being that
we've already looked at the collection notes
from General Revenue, I assume this is the
collection notes from Pioneer Credit
Recovery.
But you didn't investigate ahead of time to
confirm that before this deposition?
No. There's two agencies that we're talking
about, so I assume it's Pioneer, but I did
not confirm it, no.

(Whereupon Exhibit No. 22 is marked for

identification. )

FURTHER QUESTIONS BY MR. FISHWICK:

Q.

A.

I show you what's been marked as Exhibit 22
and ask you to identify that.

It appears it's a Navient policy for

158

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 39 of 40 Pageid#: 1812

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

160
1 policies. It could be bonus plans and
2 anything related to the policies with running
3 the business.
4|Q. Is there an index of what all those policies
5 are?
6/)A. I'm sure there is.
7 (Whereupon Exhibit No. 23 is marked for
8 identification. )

9 | FURTHER QUESTIONS BY MR. FISHWICK:

10] Q. I show you what's been marked as Exhibit 23
11 and ask you to identify that.

12]A. It's another policy, and this policy specific
13 is the standard operating procedure related
14 to payment processing.

15 | Q. And is that how you described earlier when
16 money comes in? What is this in reference
17 to?

18 /A. In no way, shape, or form is this policy

19 related to Navient Portfolio Management.

20 This is more related to what Navient

21 Solutions, LLC does in relation to servicing
22 borrowers pre-default.

23 | Q. Okay. And that's what that policy is?

24 A, That, to the best of my knowledge, that's

25 what that policy would be for. It has

 

 

 

SMITH REPORTING
www.smithreporting.net
Case 7:17-cv-00292-GEC Document 141-6 Filed 07/29/19 Page 40 of 40 Pageid#: 1813

Mark Verbrugge - 30(b)(6) - July 19, 2019
Henderson v. General Revenue Corporation, et al.

 

161
1 nothing to do with NPM.

2 | Q. Okay. But did you look at that ahead of

3 time?

4/A. No. No reason to.

5 MR. FISHWICK: That's all the questions I
6 have.

7 THE WITNESS: All right.

9 (The proceedings are concluded at
10 2:43 p.m.)

11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

SMITH REPORTING
www.smithreporting.net
